DETAILED ACTION
Claims 1-2, 4-6, 9-10, 12-14, 17-18, 20-22, 25, 28-30 and 33 are present for examination.
Claims 2, 6, 10, 14, 18, 22, 25 and 30 have been amended.
Claims 3, 7-8, 11, 15-16, 19, 23-24, 26-27 and 31-32 have been cancelled.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-6, 9-10, 12-14, 17-18, 20-22, 25, 28-30 and 33are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest  obtain a plurality of vectors, each vector of the vectors being a bitmask indicative of valid hash values calculated for a plurality of executable memory pages available on the endpoint, the valid hash values being calculated using a respective distinct hash function; calculate one or more validation hash values for a given executable memory page to be loaded to a computerized memory of the endpoint for execution thereof, using one or more claims 1; and obtaining a plurality of vectors, each vector of the vectors being a bitmask indicative of valid hash values calculated for a plurality of executable memory pages available on the endpoint, the valid hash values being calculated using a respective distinct hash function; calculating one or more validation hash values for a given executable memory page to be loaded to a computerized memory of the endpoint for execution thereof, using one or more selected hash functions of the distinct hash functions; and determining that the given executable memory page is invalid, upon one or more of the validation hash values not being indicated as valid in the corresponding one or more vectors as recited in claims 17 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feuerman et al. (US 2014/0304515). Feuerman et al. instructions for receiving an array of hash values, the array of hash values including a corresponding hash value for each of multiple different portions of content comprising non-executable data that is displayable by a computing device; instructions for applying a hash function to the array of hash values 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139